Citation Nr: 1713661	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  06-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This issue was previously before the Board in June 2010, November 2011, July 2013, and May 2014, at which times it was remanded for further development. 

The Veteran underwent VA examinations for his service-connected disabilities in June 2016; the reports of those examinations address the functional impact of those disabilities and provide opinions on the Veteran's individual unemployability.

The issue of entitlement to service connection for a right shoulder disability, to include as secondary to the Veteran's left shoulder disability, has been raised by the record.  To date, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate development and adjudication.  38 C.F.R. § 19.9(b) (2016).

For the reasons expressed below, this appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016). 

The Veteran's currently-assigned disability rating is 50 percent from October 7, 2003.  Therefore, his rating does not satisfy the requirements for a schedular TDIU. However, there is also a duty imposed on VA to consider TDIU even when the schedular criteria are not met.  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16; Roberson v. Principi, 251 F.3d 1378 (2001), Rice v. Shinseki, supra.  

The June 2016 VA examination reports indicated that the Veteran is not able to do heavy physical labor, but is able to do light physical work with restrictions, to include no prolonged standing or walking, no repetitive squatting or bending over, no lifting or carrying more than twenty-five pounds, and no repetitive lifting with the left shoulder.  The VA examiner concluded that the Veteran is physically able to do sedentary work. 

The record contains some of the Veteran's employment history.  VA examination reports from August 1991, September 1992, and July 1994, medical treatment records from December 2002, and a Notice of Disagreement from March 2005 disclose that the Veteran has held positions such as movie technical advisor, advisor and consultant, caretaker, security, property manager, freelance artist, and landscaper.  The Veteran studied at an art and design school, as well.  The January 2006 claim for TDIU reported that the Veteran could not do his normal job because of his service-connected disabilities and was consequently only working part-time. 

However, there is no information in the record regarding the Veteran's current employment status.  Whether the Veteran is precluded from working due to his service-connected disabilities cannot be determined without further information regarding his recent employment history and current employment status. 

Therefore, remand is necessary to develop the record to enable VA to make an appropriate determination regarding entitlement to TDIU due to service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a complete employment history and evidence of current employment status.  The RO must provide the Veteran a VA Form 21-8940.  

2.  Ask the Veteran to submit any information regarding limitations on his ability to secure and maintain a sedentary job.

3.  Notify the Veteran that he may submit additional evidence including lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities and their impact on his ability to work.  

3. After affording the Veteran a reasonable opportunity to respond, adjudicate the issue of entitlement to a TDIU.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






